                                                                          Page 1 of 3


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION




DARRIUS L. WORTHEY,

      Petitioner,

v.                                                       4:18cv509–WS/CAS

STATE OF FLORIDA,

      Respondent.



                ORDER DENYING PETITIONER’S AMENDED
                 PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 21) docketed September 18, 2019. The magistrate judge recommends that

Petitioner’s amended petition for writ of habeas corpus be DENIED. In response,

Petitioner has filed a document entitled “Notice of Appeal,” along with a one-page

document entitled “Judicial Acts To Be Reviewed,” which—together (ECF No.

22)—have been construed by the undersigned as objections to the report and

recommendation.

      Upon review of the record, the court has determined that the magistrate
                                                                                 Page 2 of 3


judge's report and recommendation is due to be adopted. Like the magistrate judge,

the undersigned finds that Petitioner has failed to show that he is entitled to relief

under 28 U.S.C. § 2254.

      By my adoption of the magistrate judge’s report and recommendation and

denial of relief to Petitioner, this case is now concluded in this court. Should

Petitioner wish to appeal this court’s order and judgment to the Court of Appeals

for the Eleventh Circuit, he must file a notice of appeal with this court in

accordance with Rules 3 and 4 of the Federal Rules of Appellate Procedure.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 21) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's amended petition for writ of habeas corpus (ECF No. 9) is

DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's amended petition for

writ of habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      5. Leave to appeal in forma pauperis is DENIED.

      DONE AND ORDERED this              7th    day of     October     , 2019.
                               Page 3 of 3


s/ William Stafford
WILLIAM STAFFORD
SENIOR UNITED STATES DISTRICT JUDGE.
